Citation Nr: 1142154	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Palo Alto Health Care System 
in Palo Alto, California


THE ISSUE

Whether the Veteran was entitled to receive VA health care services from December [redacted], 2008 to August [redacted], 2009.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Palo Alto Health Care System (PAHCS) in Palo Alto, California.

The appeal is REMANDED to PAHCS via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, PAHCS notified the Veteran that a database search had revealed a felony arrest warrant against him from December [redacted], 2008 to August [redacted], 2009.  Consequently, the letter indicated that the Veteran was not eligible to receive VA medical care during this period of time, and that he would be billed for the medical services which he had received.

The Veteran appealed PAHCS' determination arguing that he was not aware of any warrant having been issued for him until March 2009, and that he did not know that a felony arrest warrant would render him ineligible for VA medical care.

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a veteran who is otherwise eligible for a benefit under chapter 17 of title 38 may not be paid or otherwise provided such benefit for any period of time during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.


The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons: 

(1)  Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2)  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3)  For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

38 C.F.R. § 3.665(n). 

The evidence of record does not provide any specific information as to the criminal charge underlying the Veteran's "felony arrest warrant".  As it is unknown what charge the warrant was issued for, this case must be remanded to obtain confirmation of the charge.

Accordingly, the case is REMANDED for the following action:

1. Contact the proper agency to determine the specific underlying charge upon which the warrant was based, whether the warrant was for a felony or misdemeanor, and whether, in fact, the Veteran was a fugitive as defined by the regulation.  All information obtained, including a copy of the warrant, should then be added to the Veteran's claims file.

2.  After completing the above actions, and any other development indicated by any response received, readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

